PER CURIAM.
This is an appeal from a final decree of divorce. The defendant, husband, claims error in the allowance of $15.00 per week as alimony and $25.00 per week as child support. He urges that there is insufficient evidence to justify the amounts of the awards.
The appellant was personally served, allowed a decree pro confesso to be entered against him, and did not enter an appearance at the trial. An examination of the record reveals that the appellant’s interest in this action is consistent with his interest in his family.
The appellee testified that she needed these minimal amounts to support herself and the minor child of the marriage. She testified further that the appellant was capable of employment and had been employed in a good position. The appellant had left the home so that she was unable to discover his exact financial situation at the time of the trial.
There is sufficient proof in the record to support the chancellor’s determination that the appellant is “able” to pay these minimal allowances for child support and alimony. See Rogoff v. Rogoff, Fla.App.1959, 115 So.2d 456, 458; Klein v. Klein, Fla.App.1960, 122 So.2d 205; Wilhelm v. Wilhelm, Fla.App.1962, 147 So.2d 589.
Affirmed.